--------------------------------------------------------------------------------

 
 


ASSET PURCHASE AGREEMENT


BY AND AMONG


RHINO OUTDOOR INTERNATIONAL, INC.,
a Nevada corporation


W.E. ROCK EVENT, INC.
a Nevada corporation


AND


RICHARD C. KLEIN, II, doing business as
W.E. ROCK
a California sole proprietorship




SEPTEMBER 28, 2007
 

 

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------


TABLE OF CONTENTS



1. Definitions 
 1
2. Basic Transaction 
 3
  (a)Purchase and Sale of Assets 
 3
  (b)Assumption of Liabilities 
 3
  (c)Purchase Price 
 3
  (d)Security Agreement 
 3
  (e)The Closing 
 3
  (f)Deliveries at the Closing 
 3
  (g)Allocation 
 3
3. Representations and Warranties of Klein
 
  (a)   Noncontravention
 4
  (b)Brokers' Fees 
 4
  (c)Title to Acquired Assets 
 4
  (d) Rhino Shares/Investment
 4
  (e)Disclaimer of other Representations and Warranties 
 5
4. Representations and Warranties of Buyers 
 5
  (a)Organization of Rhino and Buyers 
 5
  (b)Authorization of Transaction 
 5
  (c)Noncontravention 
 5
  (d)Brokers' Fees 
 6
  (e)Rhino Shares
 6
5. Pre-Closing Covenants 
 6
  (a)General 
 6
  (b)Ownership of Acquired Assets 
 6
  (c)Confidentiality
 6
6.  Conditions to Obligation to Close 
 6
  (a)Conditions to Obligation of Buyers 
 6
  (b)Conditions to Obligation of Klein 
 7
7. Termination
 8
  (a)Termination of Agreement 
 8
  (b)Effect of Termination 
 8
8.  Indemnification 
 8
  (a)Indemnification Provisions for Benefit of the Buyers 
 8
  (b)Indemnification Provisions for Benefit of Klein 
 8
  (c)Matters Involving Third Parties 
 9
  (d)Limitation of Liability
 9
9.  Miscellaneous
 10
  (a)Survival of Representations and Warranties
 10
  (b)Press Releases and Public Announcements 
 10
  (c)No Third-Party Beneficiaries 
 10
  (d)Entire Agreement 
 10
  (e)Succession and Assignment 
 10
  (f)Counterparts 
 10

 

--------------------------------------------------------------------------------


 

  (g)Headings 
 10
  (h)Notices 
 10
  (i)Governing Law 
 11
  (j)Amendments and Waivers 
 12
  (k)Severability
 12
  (l)Construction 
 12
  (m)Incorporation of Exhibits and Schedules 
 12

 
Exhibit 2(b)
Assumption Agreement

Exhibit 2(c)
Secured Convertible Promissory Note

Exhibit 2(d)
General Security Agreement

Exhibit 2(f)(i)
Bill of Sale

Schedule A
Acquired Assets

Schedule B
Assumed Liabilities







 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (“Agreement”) is entered into this 28th day of
September, 2007, by and among Rhino Outdoor International, Inc., a Nevada
corporation (“Rhino”), W.E Rock Event, Inc., a Nevada corporation (collectively
referred to as "Buyer" or “Buyers”) and Richard C. Klein, II, doing business as
W.E. Rock, a California sole proprietorship (“Klein”).  Buyers and Klein are the
only parties to this Agreement and are sometimes referred to herein singularly
as a “Party” and collectively herein as the "Parties."


RECITALS


WHEREAS, Rhino Outdoor International, Inc. and Klein entered into a Letter of
Intent for the acquisition of assets dated August 28, 2007.


WHEREAS, WE Rock Event, Inc is the newly formed wholly-owned subsidiary of
Rhino  referred to in the Letter of Intent as Acquisition Subsidiary.


WHEREAS, Buyers wish to purchase certain of the assets and to assume certain of
the liabilities of Klein, and Klein desires to sell and assign such assets and
liabilities to Buyers, pursuant to the Letter of Intent and subject to the terms
and conditions of this Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.


1.       Definitions. When used in this Agreement, the terms set forth below and
those defined throughout the Agreement when initially capitalized shall have the
meanings ascribed to them.


"Adverse Consequences" means all legal actions, suits, proceedings, hearings,
governmental investigations, complaints, claims, demands, injunctions,
judgments, orders, decrees, rulings, damages, penalties, fines, costs,
liabilities, obligations, taxes, liens, losses, expenses, and fees outside the
ordinary course of business, including litigation costs and reasonable
attorneys' fees and expenses.


"Acquired Assets" means all of the right, title, and interest that Klein
possesses and has the right to transfer in and to the assets set forth in
Schedule A attached hereto and incorporated by this reference.


"Assumed Liabilities" means the liabilities and obligations of Klein set forth
in Schedule B  attached hereto and incorporated by this reference.


"Closing" has the meaning set forth in Section 2(d) below.


"Closing Date" has the meaning set forth in Section 2(d) below.


"Code" means the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------


"Confidential Information" means any confidential, trade secret or other
proprietary information (in whatever form or media, and whether or not marked as
confidential) pertaining to Klein, including without limitation any and all
information, documents and other materials concerning the business and affairs
of Klein that is not already generally available to the public at the time of
disclosure to Buyers hereunder.


"GAAP" means United States generally accepted accounting principles as in effect
from time to time.


"Income Tax" means any federal, state, local, or foreign income tax, including
any interest, penalty, or addition thereto, whether disputed or not.


"Income Tax Return" means any return, declaration, report, claim for refund, or
information return or statement relating to Income Taxes, including any schedule
or attachment thereto.


"Knowledge" means actual knowledge without independent investigation.


"Ordinary Course of Business" means the ordinary course of business consistent
with past custom and practice, including with respect to quantity and frequency.


"Party" has the meaning set forth in the preface above.


"Person" means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
or a governmental entity (or any department, agency, or political subdivision
thereof).


"Purchase Price" has the meaning set forth in Section 2(c) below.


"Securities Act" means the Securities Act of 1933, as amended.


"Securities Exchange Act" means the Securities Exchange Act of 1934, as amended.


"Security Interest" means any mortgage, pledge, lien, encumbrance, charge, or
other security interest, other than (a) mechanic's, materialmen's, and similar
liens, (b) liens for taxes not yet due and payable or for taxes that the
taxpayer is contesting in good faith through appropriate proceedings, (c)
purchase money liens and liens securing rental payments under capital lease
arrangements, and (d) other liens arising in the Ordinary Course of Business and
not incurred in connection with the borrowing of money.


"Subsidiary" means any corporation with respect to which a specified Person (or
a Subsidiary thereof) owns a majority of the common stock or has the power to
vote or direct the voting of sufficient securities to elect a majority of the
directors.


2.       Basic Transaction.



--------------------------------------------------------------------------------


(a)    Purchase and Sale of Assets.  On and subject to the terms and conditions
of this Agreement, Buyers agrees to purchase from Klein, and Klein agrees to
sell, transfer, convey, and deliver to Buyers, all of the Acquired Assets at the
Closing for the consideration specified below in this Section 2.


(b)    Assumption of Liabilities.  On and subject to the terms and conditions of
this Agreement, Buyer agrees to assume and become responsible for all of the
Assumed Liabilities at the Closing pursuant to the Assumption Agreement in the
form attached hereto as Exhibit 2(b).


(c)    Purchase Price.  The purchase price to be paid by Buyers for the Acquired
Assets will be $179,500.00 payable as follows:


 
(i)
The assumption of the Assumed Liabilities



 
(ii)
The delivery by Buyers of its non-negotiable secured convertible demand
promissory note (“Buyers Note”) in the principal amount of $100,000.00. The Note
shall be in the form as described in the attached Exhibit 2(c).



(d)    Security Agreement.   Klein will hold a security interest in the Acquired
Assets pursuant to the General Security Agreement (“Security Agreement”) in the
form attached hereto as Exhibit 2(d).


(e)    The Closing.  The closing of the transactions contemplated by this
Agreement ("Closing") shall take place at Townsend and Townsend and Crew LLP,
379 Lytton Avenue, Palo Alto, CA 94301 on the day this Agreement is  signed and
executed  or such other date as the Parties may mutually determine ( Closing
Date");


(f)    Deliveries at the Closing.  In addition to any other documents to be
delivered under other provisions of this Agreement, at the Closing:


(i)
Klein will execute and deliver to Buyers:



(A)
a bill of sale for the Acquired Assets in the form attached hereto as
Exhibit  2(f)(i);



(B)
such other deeds, bills of sale, assignments, certificates of title, documents
and other instruments as may reasonably be requested by Rhino or Buyers, each in
a form and substance satisfactory to Rhino and /or Buyers, as the case may be,
and their legal counsel;



(ii)
Buyers will execute and  deliver to Klein:



(A)
the Buyers Note and the Security Agreement to Klein;



(B)
the Assumption Agreement;

 

--------------------------------------------------------------------------------


(g)    Allocation.  The Parties agree to cooperate with each other in connection
with the preparation, execution and filing of IRS Form 8594 related to
allocation of the Purchase Price; and (iii) they shall promptly advise each
other regarding the existence of any tax audit controversy or litigation related
to such allocation.  The parties acknowledge and agree that, for tax purposes,
Buyers are acquiring all substantial rights to the Acquired Assets.


3.       Representations and Warranties of Klein.  Klein represents and warrants
to Buyers that the statements contained in this Section 3 are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date, as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section


(a)    Noncontravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby,
including the assignments and assumptions referred to in Section 2 above, will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Klein is subject, or (ii) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify, or cancel,
or require any notice under any agreement, contract, lease, license, instrument,
or other arrangement to which Klein is a party or by which he is bound or to
which any of his assets is subject, or result in the imposition of any Security
Interest upon any of his assets, except where the violation, conflict, breach,
default, acceleration, termination, modification, cancellation, failure to give
notice, or Security Interest would not have a material adverse effect or on the
ability of the Parties to consummate the transactions contemplated by this
Agreement.  Klein shall not be required to give any notice to, make any filing
with, or obtain any authorization, consent, or approval of any government or
governmental agency in order for the Parties to consummate the transactions
contemplated by this Agreement, including the assignments and assumptions
referred to in Section 2 above, except where the failure to give notice, to
file, or to obtain any authorization, consent, or approval would not have a
material adverse effect on the ability of the Parties to consummate the
transactions contemplated by this Agreement.


(b)    Brokers' Fees.  Klein has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Buyers could become liable or
obligated.


(c)    Title to  Assets.   Klein has good and marketable  title to the Acquired
Assets free of any liens and encumbrances.


(d)    Rhino Shares/Investment.  Klein (i) understands that the shares of Rhino
Outdoor International, Inc. Common Stock (“Rhino Shares”) which may be issued to
him upon the exercise of the conversion privileges pursuant to the Buyers Note
will not have been registered under the Securities Act, or under any state
securities laws, and will be issued in reliance upon federal and state
exemptions for transactions not involving any public offering, and (ii) Klein is
acquiring the Rhino Shares solely for his own account for investment purposes,
and not with a view to the distribution thereof. Klein  acknowledges and agrees
that the certificate evidencing the Rhino Shares will include a legend reading
substantially as follows:



--------------------------------------------------------------------------------


"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933.  THE SHARES HAVE BEEN ACQUIRED WITHOUT A VIEW TO
DISTRIBUTION AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER THE
ACT AND UNDER ANY APPLICABLE SECURITIES LAWS, OR AN OPINION OF COUNSEL
ACCEPTABLE TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED AS TO SUCH
SALE OR OFFER.”


Rhino Outdoor International, Inc. will provide any necessary opinion of counsel
in order to enable Klein to remove the above-mentioned legend a the appropriate
time.  Such opinion will not be unreasonably withheld or delayed by Rhino.


(e)    Disclaimer of other Representations and Warranties.  Except as expressly
set forth in this Section 3, Klein makes no representation or warranty, express
or implied, at law or in equity, in respect of the Acquired Assets and the
Assumed Liabilities with respect to merchantability or fitness for any
particular purpose, and any such other representations or warranties are hereby
expressly disclaimed.  Buyers hereby acknowledge and agree that, except to the
extent specifically set forth in this Section 3, it is purchasing the Acquired
Assets on an "as-is, where-is" basis.  Without limiting the generality of the
foregoing, Klein makes no representation or warranty regarding any assets other
than the Acquired Assets or any liabilities other than the Assumed Liabilities,
and none shall be implied at law or in equity.


4.      Representations and Warranties of Buyers. Buyers represent and warrant
to Klein that the statements contained in this Section 4 are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date, as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 4.


(a)    Organization of Buyers.  Buyers are corporations duly organized, validly
existing, and in good standing under the laws of the jurisdiction of their
incorporation.


(b)    Authorization of Transaction.  Buyers have full power and authority,
including full corporate power and authority,  to execute and deliver this
Agreement and to perform its obligations hereunder.  Without limiting the
generality of the foregoing, the board of directors of Buyers, respectively,
have duly authorized the execution, delivery, and performance of this Agreement
by Buyers, respectively.  This Agreement constitutes the valid and legally
binding obligation of Buyers, enforceable in accordance with its terms and
conditions.


(c)    Noncontravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby
(including the assignments and assumptions referred to in Section 2 above), will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Buyers are subject or any provision of
their respective charter or bylaws or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which Buyers are a party or by which they are each bound or to which any of
their respective assets is subject.  
 

--------------------------------------------------------------------------------


Neither Buyer needs to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order for the Parties to consummate the transactions contemplated by this
Agreement, including the assignments and assumptions referred to in Section 2
above.


(d)    Brokers' Fees.  Buyers  have no liability or obligation to pay any fees
or commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Klein  could become liable or
obligated.


(e)    Rhino Shares.  Subject to Rule 144 promulgated under the Securities Act
and other applicable state securities laws, when issued pursuant to the
conversion of the Buyers Note the Rhino Shares will be duly issued and
outstanding Common Stock and will not be subject to any Security Interest or
other transfer restrictions other than under the Securities Act or applicable
state securities laws.


5.      Pre-Closing Covenants.  The Parties agree as follows with respect to the
period between the execution of this Agreement and the Closing.


(a)    General.  Each of the Parties will use its reasonable best efforts to
take all action and to do all things necessary in order to consummate and make
effective the transactions contemplated by this Agreement, including
satisfaction, but not waiver, of the closing conditions set forth in Section 6
below.


(b)    Ownership of Acquired Assets.  Klein will not engage in any practice,
take any action, or enter into any transaction which will have the affect of
causing an Adverse Consequence to the Acquired Assets.


(c)    Confidentiality.   Each of the Parties will treat and hold in the
strictest confidence any Confidential Information it receives from the other in
the course of the negotiation and preparation of this Agreement and will not use
any of the Confidential Information except in connection with this Agreement,
and in addition shall not directly or indirectly disclose, copy, distribute,
republish or allow any third party to have access to any Confidential
Information except to the extent necessary to effect the transactions
contemplated under this Agreement, and in such cases solely to their respective
officers, counsel, accountants and similar agents, and, if this Agreement is
terminated for any reason whatsoever, will return to Klein all tangible
embodiments, and all copies of the Confidential Information which are in their
respective possession, custody or control.


6.      Conditions to Obligation to Close.


(a)    Conditions to Obligation of Buyers.  The obligation of Buyers to
consummate the transactions to be performed by them in connection with the
Closing is subject to satisfaction of the following conditions:


(i)
the representations and warranties set forth in Section 3 above shall be true
and correct in all material respects at and as of the Closing Date;

 

--------------------------------------------------------------------------------


 
(ii)
Klein shall have performed and complied with all of its covenants hereunder in
all material respects through the Closing;



(iii)
there shall not be any injunction, judgment, order, decree, ruling, or charge in
effect preventing consummation of any of the transactions contemplated by this
Agreement;



(iv)
all actions to be taken by Klein in connection with consummation of the
transactions contemplated hereby and all certificates, instruments, and other
documents required to effect the transactions contemplated hereby will be
reasonably satisfactory in form and substance to Buyers.  Delivery of past
financial statements or records by Klein, however will not be condition to the
Closing.



Buyers may waive any condition specified in this Section 6(a) if they execute a
writing so stating at or prior to the Closing.


(b)    Conditions to Obligation of Klein.  The obligation of Klein to consummate
the transactions to be performed by him in connection with the Closing is
subject to satisfaction of the following conditions:


(i)
the representations and warranties set forth in Section 4 above shall be true
and correct in all material respects at and as of the Closing Date;



(ii)
Buyers shall have performed and complied with all of their covenants hereunder
in all material respects through the Closing;



(iii)
there shall not be any injunction, judgment, order, decree, ruling, or charge in
effect preventing consummation of any of the transactions contemplated by this
Agreement;



(iv)
Buyers shall have delivered to Klein a certificate executed by their respective
Officers to the effect that each of the conditions specified above in Section
6(b)(i)-(iii) is satisfied in all respects, along with copies of resolutions of
the Boards of Directors of Buyers, respectively, authorizing this Agreement and
the transactions contemplated hereunder.



(v)
all actions to be taken by Buyers in connection with consummation of the
transactions contemplated hereby and all certificates, instruments, and other
documents required to effect the transactions contemplated hereby will be
reasonably satisfactory in form and substance to Klein.



Klein may waive any condition specified in this Section 6(b) if it executes a
writing so stating at or prior to the Closing.


7.      Termination.



--------------------------------------------------------------------------------


(a)    Termination of Agreement.  The Parties may terminate this Agreement as
provided below:


(i)
The Parties may terminate this Agreement by written consent of all Parties at
any time prior to the Closing;



(ii)
Buyers may terminate this Agreement by giving written notice to Klein at any
time prior to the Closing  in the event Klein has breached any  representation,
warranty, or covenant contained in this Agreement in any material respect,
Buyers have notified Klein of the breach, and the breach has continued without
cure for a period of thirty (30) days after the notice of breach; and



(iii)
Klein may terminate this Agreement by giving written notice to Buyers at any
time prior to the Closing in the event Buyers have breached any material
representation, warranty, or covenant contained in this Agreement in any
material respect, Klein has notified Buyers of the breach, and the breach has
continued without cure for a period of thirty (30) days after the notice of
breach.



(b)    Effect of Termination.  If any Party terminates this Agreement pursuant
to Section 7(a) above, all rights and obligations of the Parties hereunder shall
terminate without any liability of any Party to any other Party, except for any
liability of any Party then in breach; provided, however, that the
confidentiality provisions contained in Section 5(c) above shall survive
termination.


8.      Indemnification.


(a)    Indemnification Provisions for Benefit of Buyers.


(i)
In the event Klein breaches any of his representations, warranties, and
covenants contained in this Agreement, then Klein agrees to indemnify each
Buyer, their respective directors, officers, shareholders, agents, attorneys and
employees (each, a “Buyer Indemnified Party”) from and against any Adverse
Consequences a Buyer Indemnified Party shall suffer through and after the date
of the claim for indemnification caused by the breach; provided, however, that
Klein shall not have any obligation to indemnify a Buyer Indemnified Party from
and against any Adverse Consequences until the Buyer Indemnified Party has
suffered Adverse Consequences by reason of all such breach in excess of  Two
Hundred Thousand Dollars ($200,000).  If the Buyer Indemnified Party has
suffered Adverse Consequences greater than $200,000, Klein will indemnify Buyer
Indemnified Party for no more than $25,000.



(b)    Indemnification Provisions for Benefit of Klein.


(i)
In the event Buyers breaches any of their representations, warranties, and
covenants contained in this Agreement, including the Assumption Agreement and
other exhibits attached hereto, then Rhino and Buyers agree to indemnify Klein,
his agents, attorneys and employees (each, a “Klein Indemnified Party”) from and
against the entirety of any Adverse Consequences a Klein Indemnified Party shall
suffer through and after the date of the claim for indemnification caused by the
breach.

 

--------------------------------------------------------------------------------


 
(ii)
Buyers agrees to indemnify each Klein Indemnified Party from and against the
entirety of any Adverse Consequences such Klein Indemnified Party shall suffer
due to or arising from any liability of Klein which is an Assumed Liability.



(iii)
In the event Rhino breaches any of its representations, warranties, and
covenants contained in this Agreement, including the exhibits attached hereto,
then Rhino agrees to indemnify each Klein Indemnified Party from and against the
entirety of any Adverse Consequences a Klein Indemnified Party shall suffer
through and after the date of the claim for indemnification caused by the
breach.  Rhino shall have no obligation to indemnify any Klein Indemnified Party
from and against any Adverse Consequences such Klein Indemnified Party shall
suffer due to or arising from any liability of Klein which is an Assumed
Liability.



(c)    Matters Involving Third Parties.


(i)
If any third party shall notify any Party ( "Indemnified Party") with respect to
any matter ( "Third Party Claim") which may give rise to a claim for
indemnification against any other Party ("Indemnifying Party") under this
Section 8, then the Indemnified Party shall promptly, and in any event within
seven (7) business days after receiving notice of the Third Party Claim, notify
the Indemnifying Party thereof in writing.



(ii)
Any Indemnifying Party will have the right at any time to assume and thereafter
conduct the defense of the Third Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Party; provided, however, that the
Indemnifying Party will not consent to the entry of any judgment or enter into
any settlement with respect to the Third Party Claim without the prior written
consent of the Indemnified Party, not to be withheld unreasonably, unless the
judgment or proposed settlement involves only the payment of money damages
without any admission of liability and does not impose an injunction or other
equitable relief upon the Indemnified Party.



(iii)
Unless and until an Indemnifying Party assumes the defense of the Third Party
Claim as provided in Section 8(c)(ii) above, however, the Indemnified Party may
defend against the Third Party Claim in any manner it reasonably may deem
appropriate.



(iv)
In no event will the Indemnified Party consent to the entry of any judgment or
enter into any settlement with respect to the Third Party Claim without the
prior written consent of the Indemnifying Party, not to be withheld
unreasonably.



(d)    Limitation of Liability.  Klein's total liability under this Agreement
for any claim of indemnity, or for any other liability or damages whatsoever,
shall not exceed $25,000 in the aggregate.


9.      Miscellaneous.



--------------------------------------------------------------------------------


(a)    Survival of Representations and Warranties.  All of the representations
and warranties of the Parties contained in this Agreement shall survive the
Closing hereunder, except as otherwise expressly provided herein.


(b)    Press Releases and Public Announcements.  No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement without the prior written approval of the other Party; provided,
however, that any Party may make any public disclosure it believes in good faith
is required by applicable law or any listing or trading agreement concerning
publicly-traded securities, in which case the disclosing Party will use its best
efforts to advise the other Party prior to making the disclosure.


(c)    No Third-Party Beneficiaries.  This Agreement shall not confer any rights
or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.


(d)    Entire Agreement.  This Agreement, including the documents referred to
herein, constitutes the entire agreement between the Parties and supersedes any
prior understandings, agreements, or representations by or between the Parties,
written or oral, related to the subject matter hereof.


(e)    Succession and Assignment.  This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns.  No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party; provided, however, that Buyers may (i) assign any or all of
its rights and interests hereunder to one or more of its Affiliates and (ii)
designate one or more of its Affiliates to perform its obligations hereunder (in
any or all of which cases Buyers nonetheless shall remain responsible for the
performance of all of their respective obligations hereunder).


(f)    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.


(g)    Headings.  The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.


(h)    Notices.  All notices, requests, demands, claims, and other
communications hereunder will be in writing.  Any notice, request, demand,
claim, or other communication hereunder shall be in writing and shall be  deemed
given to a Party when (a) delivered to the appropriate address by hand or by
nationally recognized courier service, costs prepaid; (b) sent by facsimile or
e-mail with confirmation of transmission by the transmitting equipment; or (c)
received or rejected by the addressee, if sent by registered or certified mail,
return receipt requested, postage prepaid, in each case to the following
addresses, facsimile numbers or e-mail addresses and marked to the attention of
the person designated as set forth below:



--------------------------------------------------------------------------------


If to Buyers:


Howard Pearl
1191 Center Point Drive
Henderson, NV 89704
Facsimile:
E-mail:


Copy to:


Robert C. Laskowski
Attorney at Law
520 SW Yamhill, Suite 600
Portland, OR 97204
Facsimile: (503) 227-2980
E-mail: Roblaw@hevanet.com




If to Klein:


Richard C. Klein II
2915 Molly Lane
Placerville, CA 95667
Facsimile:
E-mail:


Copy to:
 
William N. Gerson
Attorney-at-Law
Townsend and Townsend and Crew LLP
Technology Transactions Practice Group
379 Lytton Avenue
Palo Alto, CA 94301
Facsimile: (650) 649-1824
E-mail: wgerson@townsend.com




Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.


(i)    Governing Law.  This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Nevada without giving effect
to any choice or conflict of law provision or rule. Each Party hereby submits to
the exclusive jurisdiction and venue of the state courts located in Clark
County, Nevada  and federal courts located in Nevada over any dispute arising
under this Agreement.



--------------------------------------------------------------------------------


(j)    Amendments and Waivers.  No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by all
Parties.  No waiver by any Party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.


(k)    Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.


(l)    Construction.  The Parties have participated jointly in the negotiation
and drafting of this Agreement.  In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement.  Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
word "including" shall mean including without limitation.


(m)    Incorporation of Exhibits and Schedules.  The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the date first above written.






RHINO OUTDOOR INTERNATIONAL, INC
a Nevada corporation


By: /s/ HOWARD PEARL                          
Name:          Howard Pearl                           
Title: Chief Executive Officer                     
Dated:              September 28, 2007            



W.E. ROCK EVENT, INC.
a Nevada corporation


By: /s/ WALT TATUM                             
Name:    Walt Tatum                                   
Title: Secretary/Treasurer                          
Dated:              September 28, 2007            




--------------------------------------------------------------------------------




/s/ RICHARD C. KLEIN II                          
RICHARD C. KLEIN II
Dated:              September 28, 2007            
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


Exhibit 2(b)
Assumption Agreement
 
 
ASSUMPTION AGREEMENT


THIS ASSUMPTION AGREEMENT (“Assumption”) is made and entered into effective as
of September 28, 2007 by and between Richard C. Klein II, doing business as W.E.
Rock (“Assignor”), and W.E. Rock Event, Inc., a Nevada corporation
(“Assignee”).  All capitalized terms used herein that are defined in the
Agreement, defined below, shall have the same meaning herein as specified in the
Agreement, unless otherwise expressly defined herein.


RECITALS


WHEREAS, Assignor is selling and transferring to Assignee substantially all of
the assets of Assignor’s business pursuant to an Asset Purchase Agreement dated
September 28, 2007 (“the APA”) by and between Assignee and Assignor; and


WHEREAS, pursuant to the Agreement, Assignee is to assume certain liabilities of
Assignor.


NOW, THEREFORE, in consideration of the foregoing, of the mutual covenants
herein set forth and of other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.    Assumption of Obligations.


Assignee hereby assumes and agrees to pay, perform, fulfill and discharge in
full, as and when due, all liabilities and obligations arising under or pursuant
to the Assumed Liabilities as defined in the APA.  Assignee agrees that, upon
Assignor’s reasonable request, it shall do, execute, acknowledge, and deliver
all acts, deeds, instruments of transfer, agreements and other documents as may
be reasonably required to further effect and evidence the assumption of
liabilities hereunder.




2.    Effect.


This Assumption shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, executors, legal representatives,
successors and assigns.  This Assumption is being delivered pursuant to the
Agreement, shall be construed consistently therewith, and is subject to all of
the terms and conditions thereof.


3.    Governing Law.


This Assumption and all performances hereunder shall be governed by and
construed in accordance with the laws of the State of Nevada


4.    Modifications.


This Assumption may not be altered or amended and no rights hereunder may be
waived except by an instrument in writing signed by all parties hereto.



--------------------------------------------------------------------------------


5.    Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.




IN WITNESS WHEREOF, the parties hereto have duly executed this Assumption as of
the day and year first set forth above.
 
ASSIGNOR:
   
ASSIGNEE:
                  W.E. ROCK EVENT, INC.            
/s/ RICHARD C. KLEIN II
  By:
/s/ HOWARD PEARL
 
Richard C. Klein II
  Name:
Howard Pearl
 
 
  Title:
Chief Executive Officer
 

 











 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


Exhibit 2(c)
Note
 
 
SECURED CONVERTIBLE PROMISSORY NOTE



 September 28, 2007
 $100,000.00

 
FOR VALUE RECEIVED, W.E. ROCK EVENT, INC, a Nevada corporation ("Buyer"),
promises to pay, on demand, RICHARD C. KLEIN II, his heirs, successors, and
permitted assigns ("Klein"),  the principal sum of One Hundred Thousand Dollars
($100,000.00)  with interest thereon from the date hereof at the rate of six and
one-half percent (6 ½ %) per annum based on a 365-day year, accrued monthly.
This Note is issued under the terms and conditions of the an Asset Purchase
Agreement dated September 28, 2007 by and among Buyer, Rhino Outdoor
International, Inc. and Klein (“the APA”).


1.    Payment Terms.  The whole sum of principal and accrued but unpaid interest
is due and payable twelve (12) months from the date of this Note (“Maturity
Date”) , unless the Maturity Date is extended relative to all or some portion of
the principal and interest due, at the sole option of Klein, for a period up to
twelve (12) additional months, or within thirty (30) days of Klein’s demand
prior to the Maturity Date.


2.    Conversion Rights.  The whole sum of principal and accrued but unpaid
interest may be payable by the Buyer, at Buyer’s sole option, in cash or the
delivery of shares of Common Stock of Rhino Outdoor International, Inc. (“Rhino
Shares”). The number of Rhino Shares which may be issued hereunder shall be
based on the 30- day trailing average closing bid price of the Rhino Shares as
quoted on the OTC Bulletin Board, prior to the date of delivery of the Rhino
Shares.  Conversion shall be accomplished by Klein delivering this Note to the
Buyer, marked “Cancelled” with the Notice of Conversion in the form attached
hereto as Exhibit A. The Rhino Shares shall not be issued upon the conversion of
this Note unless such conversion and the issuance and delivery of the Rhino
Shares pursuant thereto shall comply with all relevant provisions of law,
including, without limitation, the Securities Act of 1933 and the Securities
Exchange Act of 1934, respectively, the respective rules and regulations
promulgated thereunder and shall further be subject to approval of counsel for
the Buyer, with respect to such compliance. Klein  acknowledges and agrees that
the certificates evidencing the Rhino Shares  will include a legend reading
substantially as follows:


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933.  THE SHARES HAVE BEEN ACQUIRED WITHOUT A VIEW TO
DISTRIBUTION AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER THE
ACT AND UNDER ANY APPLICABLE SECURITIES LAWS, OR AN OPINION OF COUNSEL
ACCEPTABLE TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED AS TO SUCH
SALE OR OFFER.


Page 1 - Secured Convertible Promissory Note

--------------------------------------------------------------------------------


3.    Registration Rights.  In the event that Rhino Shares are delivered to
Klein as provided in Section 1 herein, Klein shall have  registration rights
under the Securities Act of 1933 at least as favorable as any other holder of
such registration rights with the same number of shares of Rhino Common Stock as
held by Klein.


4.    Prepayment.  This Note may be prepaid by the Buyer, in whole or part at
any time upon ten (10) days prior written notice to Klein (“Notice Period”)
which notice shall state the Buyer's intention to so prepay, including a
statement of the amount of such prepayment.  Any such prepayment shall first be
applied to any accrued but unpaid interest with the balance to be applied to
principal. During the Notice Period, Klein may exercise the conversion rights
set forth in Section 2 herein.  In each event of prepayment, Buyer must,
simultaneous with the prepayment, additionally pay Klein a non-refundable cash
fee in the amount of Thirty-Five Percent (35%) of the total amount of principal
and interest prepaid.


5.    Acceleration.  The entire principal balance of this Note, plus any accrued
but unpaid interest, shall be immediately due and payable, at the option of
Klein, upon the occurrence of any Event of Default described in Section 6
herein.


6.    Events of Default.  The following are “Events of Default” under this Note:


(A)
The Buyer fails to pay when due any of the obligations under this Note orfails
to perform any of the terms and covenants of this Note;



(B)
Any representation made by the Buyer to Klein in this Note or any
otheragreement, exhibit or otherwise, including the representations, warranties
andcovenants in the Asset Purchase Agreement, shall prove to be inaccurate or
misleading;



(C)
The Buyer makes an assignment for the benefit of creditors;



(D)
Any petition or application for relief under the bankruptcy laws of the United
States now or hereafter in effect or under insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect is filed by or against the Buyer.



7.    Remedies on Default. Upon the occurrence of an Event of Default, and if
such Event of Default is not remedies within ten (10) days after Klein’s written
notice of such Event of Default, than all of the obligations due under this Note
shall become due and payable at once, at the option of the Klein, without
further notice or demand, which notice and demand is hereby specifically waived.
In the event of such an Event of Default and /or acceleration of the payment
obligations under this Note, Klein shall be entitled to exercise all of the
rights and remedies provided in this Note or other applicable law. All rights
and remedies of Klein are cumulative, not exclusive, and are enforceable in
Klein’s discretion, alternatively, successively or concurrently on any one or
more occasions and in any order Klein may determine. Klein may exercise the
option to accelerate in his discretion after such Event of Default regardless of
any prior forbearance.


Page 2 - Secured Convertible Promissory Note

--------------------------------------------------------------------------------


8.    General Security Agreement.  The obligations of Buyer under this Note are
secured by the terms and conditions of a General Security Agreement between the
Buyer and Klein dated September 28, 2007.


9.    Governing Law.  This Note shall be governed by the laws of the State of
Nevada.


10.    Notices.  All notices, requests, demands and other communications
(“Notices”) which are required or permitted to be given under this Note shall be
in writing and shall be given as provided in Section 9 (h) of the Asset Purchase
Agreement.


11.    Assignment.  This Note shall be binding upon and inure to the benefit of
Klein and his respective successors and permitted assigns.  Klein may not assign
this Note or any of its rights, interests or obligations hereunder without the
prior written consent of Buyer.





  W.E. ROCK EVENT, INC.   /s/ RICHARD C. KLEIN II       Richard C. Klein II    
    By: /s/ HOWARD PEARL     Name: Howard Pearl     Title: Chief Executive
Officer    

 










Page 3 - Secured Convertible Promissory Note

--------------------------------------------------------------------------------


EXHIBIT A


NOTICE OF CONVERSION
AT THE ELECTION OF THE HOLDER


(To be Executed by the Holder in order to Convert the Note)


 Pursuant to Section 2 of the attached Note, the undersigned hereby irrevocably
elects to convert the attached Note into Rhino Shares, as defined in the Note,
as of the date written below.
 

 

Conversion calculations:      
Date to Effect Conversion
               
Principal Amount of Note to be Converted
                Interest to be Converted                 Applicable Conversion
Price                 Number of Shares to be Issued Upon Conversion            
    Signature                 Name                 Address  




 
Page 4 - Secured Convertible Promissory Note

--------------------------------------------------------------------------------


Exhibit 2(d)
Security Agreement
 


GENERAL SECURITY AGREEMENT


THIS SECURITY AGREEMENT is made and entered into effective as of September 28,
2007 by and between W.E. Rock Event, Inc. , a Nevada corporation
("Buyer")  and  Richard C. Klein II, doing business as W.E. Rock   (“Klein”).
All capitalized terms used herein that are defined in the Purchase Agreement,
defined below, shall have the same meaning herein as specified in the Agreement,
unless otherwise expressly defined herein.


Recitals


WHEREAS, Buyer, and Klein  have entered into an Asset Purchase Agreement dated
September 28, 2007 (the “APA").


WHEREAS, pursuant to the terms of the APA Buyer executed a secured convertible
demand promissory note (“Note”) to Klein.  In order to secure the payment and
the performance of obligations under the Note, Buyer desires to  grant to
Klein  a security interest in certain assets as hereinafter provided.


NOW, THEREFORE, in consideration of the foregoing, of the mutual covenants
herein set forth and of other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:


1.
Creation of Security Interest.



Buyer hereby grants to Klein a security interest in the assets described in
Section 2 on the terms and conditions set forth in this Agreement.


2.
Property.



The assets subject to the security interest are the Acquired Assets described in
the attached Exhibit 2 (“Collateral”).


3.
Secured Obligation.



This Agreement is given to secure  payment of the principal and interest now or
hereafter owed by Buyer to Klein pursuant to the Note and  any and all renewals,
amendments, modifications or extensions of the Note as may hereafter be agreed
to by Buyer and Klein.


4.
Warranties and Covenants of Buyer.



Buyer warrants and covenants as follows:


4.1           Ownership of Collateral.  Buyer is the sole owner of the
Collateral and will defend the Collateral against the claims and demands of all
other persons at any time claiming the same or any interest therein.


General Security Agreement - Page 1

--------------------------------------------------------------------------------


4.2           Removal of Collateral Prohibited.  Buyer shall not remove the
Collateral from its regular place of business without the written consent of
Klein.


4.3           Perfection of Security Interest.  Buyer agrees to  do whatever may
be necessary under the applicable Uniform Commercial Code in the state where the
Collateral is located  to perfect and continue Klein’s security  interest in the
Collateral.  Buyer will reimburse Klein for all fees and expenses in perfecting
the security interest up to a maximum amount of One Thousand Dollars ($1,000)
per year following the date this Agreement takes effect.


4.4           Sale Prohibited.  Buyer will not sell or otherwise transfer
or  dispose of any interest in the Collateral without the written consent of
Klein, which will not unreasonably be withheld or delayed, recognizing that such
consent may reasonably be withheld if Klein's security interest in the
Collateral would be removed without payment of consideration for such removal.


4.5           Insurance.


4.5.1           Buyer shall have and maintain, or cause to be maintained,
insurance at all times with respect to all Collateral, against such risks as
Klein may reasonably require, in such form, for such periods, and written by
such companies as may be satisfactory to Klein.  All policies of insurance shall
have endorsed a loss payable clause acceptable to Klein and/or such other
endorsements as Klein may from time to time request, and Buyer will promptly
provide Klein with the original policies or certificates of such
insurance.  Buyer shall promptly notify Klein of any loss or damage that may
occur to the Collateral.  Klein is hereby authorized to make proof of loss if it
is not made promptly by Buyer.


4.5.2           In the event of failure to provide insurance as herein provided,
Klein may, at Klein's option, provide such insurance at Buyer's expense.


4.6           Adverse Liens and Use. Except when it has received the prior
written consent of Klein, and except as otherwise provided herein, Buyer shall
keep the Collateral free from any adverse liens, security interests, or
encumbrances, and in good order and repair, and shall not commit or permit waste
or destruction of the Collateral or any portion of it.  Buyer will not use or
permit anyone to use the Collateral in violation of any statute, ordinance, or
state or federal regulation, and Klein may examine and inspect the Collateral at
any time, wherever located.  This section will not apply in the event of a good
faith dispute by Buyer as to the reasonableness or validity of any adverse lien,
security interest, or encumbrance, except that if Klein reasonably determines
that the adverse claim substantially impairs its security, Klein may require
Buyer to either pay the claim or deposit with Klein in cash, a sufficient
corporate surety bond, or other security satisfactory to Klein to provide for
the discharge of the claim plus any costs, attorney fees, or other charges that
could accrue as a result of foreclosure or sale under the claim.


4.7           Taxes and Assessments.  Buyer will pay or cause to be paid
promptly when due all taxes and assessments on the Collateral.
 
General Security Agreement - Page 2

--------------------------------------------------------------------------------


 
5.
Buyer's Right to Possession; Klein's Right to Pay Certain Obligations



5.1           Until default, Buyer may have possession of the Collateral and use
it in any lawful manner not inconsistent with this Security Agreement and not
inconsistent with any policy of insurance thereon.


5.2           At any time when Klein reasonably feels insecure, Klein, at its
option, may discharge taxes, liens, or security interests or other encumbrances
at any time levied or placed on the Collateral, may pay for insurance on the
Collateral, and may pay for the maintenance and preservation of the Collateral,
and all such payments shall become a part of Buyer's obligation secured hereby,
payable on demand, with interest at the rate described in Section 8.5.  Such
right shall be in addition to any other rights or any remedies to which Klein
may be entitled on account of Buyer's default.


6.
Events of Default.



Buyer shall be in default under this Agreement when any of the following events
or conditions occurs:


6.1           Buyer shall be in default under the Note.


6.2           Failure of Buyer to comply with any term, obligation, covenant, or
condition contained in this Security Agreement within 20 days after receipt of
written notice from Klein demanding such compliance.


6.3           Any warranty, representation, or statement made or furnished to
Klein by or on behalf of Buyer under this Security Agreement or the Agreement
proves to have been false in any material respect when made or furnished.


6.4           Any levy, seizure, attachment, lien, or encumbrance (except as
permitted pursuant to Section 4.6) of or on the Collateral which is not
discharged by Buyer within 20 days or, any sale, transfer, or disposition of any
interest in the Collateral other than a liquidating distribution to Buyer,
without the consent of the Klein pursuant to Section 4.4.


6.5           Dissolution, termination of existence, insolvency, business
failure, discontinuance as a going business, appointment of a receiver of any
part of the property of, assignment for the benefit of creditors by, or the
commencement of any proceeding under any bankruptcy or insolvency laws by or
against Buyer, or entry of any judgment that in the opinion of Klein would
reasonably jeopardize the security interest given by this Security Agreement.


6.6           Commencement of a foreclosure suit by any creditor of Buyer
against any of the Collateral.  This section shall not apply in the event of a
good faith dispute by Buyer as to the validity or reasonableness of the claim
which is the basis of the foreclosure suit, except that if Klein reasonably
determines that the claim substantially impairs his security, Klein may require
Buyer to either pay the claim or provide Klein with sufficient replacement
security as set forth in Section 4.6.
 
General Security Agreement - Page 3

--------------------------------------------------------------------------------


 
7.
Rights of Klein.



7.1           Upon default or at any time before default when Klein reasonably
feels insecure, Klein may require Buyer to deliver to Klein all the
Collateral.  If any of the Collateral includes property that is covered by
certificates of title or other evidence of ownership, then Buyer shall also
deliver such certificates or evidence.




7.2           Upon default or at any time before default when Klein reasonably
feels insecure, Klein may notify account debtors on any Collateral that the
Collateral has been assigned to Klein and the proceeds shall be paid to
Klein.  Upon request of Klein, Buyer will also notify account debtors and will
indicate on all billings to account debtors that the accounts are payable to
Klein.  Any proceeds of accounts thereafter received by Buyer shall be turned
over to Klein daily in the exact form in which they are received.


7.3           In exercising its rights under Sections 7.1 and 7.2, Klein shall
have full power to collect, compromise, endorse, sell, or otherwise deal with
Collateral or proceeds thereof in its own name or that of Buyer and shall have
full power to endorse for Buyer the certificates of title, contract rights and
evidence of ownership referred to in Section 7.1 and to sell or otherwise deal
with the property represented thereby in its own name or that of Buyer.


7.4           Upon default and at any time after default, Klein may declare the
entire amount secured immediately due and payable and, in addition to the
remedies described in Sections 7.1-7.3 above, shall have all the rights and
remedies of a secured creditor under the Uniform Commercial Code, at law, in
equity or otherwise.


7.5           In exercising its rights under this Agreement, Klein may require
Buyer to assemble the Collateral and make it available to Klein at the place to
be designated by Klein which is reasonably convenient to both parties.  Klein
may sell all or any part of the Collateral as a whole or in parcels either by
public auction, private sale, or other method of disposition.  Klein may bid at
any public sale on all or any portion of the Collateral.  Unless the Collateral
is perishable or threatens to decline speedily in value or is of the type
customarily sold on a recognized market, Klein shall give Buyer reasonable
notice of the time and place of any public sale or of the time after which any
private sale or other disposition of the Collateral is to be made, and notice
given at least 10 days before the time of the sale or other disposition shall be
conclusively presumed to be reasonable.


7.6           Notwithstanding Section 7.5, Klein shall be under no obligation to
offer to sell the Collateral.  In the event Klein offers to sell the Collateral,
Klein will be under no obligation to consummate a sale of the Collateral if, in
its reasonable business judgment, none of the offers received by it reasonably
approximates the fair value of the Collateral.


7.7           In the event Klein elects not to sell the Collateral, Klein may
elect to follow the procedures set forth in the Uniform Commercial Code for
retaining the Collateral in satisfaction of Buyer's obligation, subject to
Buyer's rights under such procedures.


7.8           In addition to the rights under Sections 7.1-7.7, in the event of
a default by Buyer, Klein shall be entitled to the appointment of a receiver for
the Collateral as a matter of right whether or not the apparent value of the
Collateral exceeds the outstanding principal amount owed under Agreement and any
receiver appointed may serve without bond.  Employment by Klein shall not
disqualify a person from serving as receiver.

 
General Security Agreement - Page 4

--------------------------------------------------------------------------------


7.9           Expenses of retaking, holding, preparing for sale, selling, or the
like shall include Klein's reasonable attorney fees and legal expenses, whether
or not litigation is commenced, and also such fees and expenses on appeal.


8.
General



8.1           Klein shall not be deemed to have waived any rights under this
Agreement or any other writing signed by Buyer unless such waiver is in writing
and signed by Klein.  No delay or omission on the part of Klein shall operate as
a waiver of such right or any other right.  A waiver by any party of a breach of
a provision of this Agreement shall not constitute a waiver of or prejudice the
party's right otherwise to demand strict compliance with that provision or any
other provision.  Election by Klein to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or take action
to perform an obligation of  Buyer under this Security Agreement after failure
of Buyer to perform shall not affect Klein's right to declare a default and
exercise its remedies under Section 7.


8.2           All Klein's rights and remedies, whether evidenced here or by any
other writing, shall be cumulative and may be exercised singularly or
concurrently.


8.3           Any demand on or notice to Buyer that Klein may give shall be
effective three days after it is deposited as registered or certified mail
directed to Buyer's address stated in this Security Agreement.  Either party may
change the address for notices by written notice to the other party.


8.4           This Agreement and all rights and liabilities under it and any and
all obligations secured herein shall inure to the benefit of Klein and his
successors and assigns, and shall be binding on Buyer and its successors and
assigns.  When there is no outstanding obligation on the part of Buyer, Buyer
may terminate this Agreement on written notice to Klein.  Klein agrees to file
all necessary UCC release forms upon satisfaction of Buyer’s obligations under
the Agreement.


8.5           Buyer shall pay to Klein on demand, together with interest at a
rate equal to eight percent (8%) per annum, any and all expenses (including
legal expenses and reasonable attorney fees whether or not litigation is
commenced and also such fees and expenses on appeal) reasonably incurred and
extended by Klein in insuring, discharging encumbrances as provided by Section
5.2, protecting, storing, maintaining, and liquidating the Collateral and in
collecting or attempting to collect proceeds thereof and in protecting and
enforcing the covenants and other rights of Klein under this Security Agreement.


8.6           Klein may, at any time and at its option without further
authorization from Buyer, file copies of this Agreement as a financing
statement.


8.7           Should any one or more provisions of this Agreement be determined
to be illegal or unenforceable, all other provisions nevertheless shall be
effective.


General Security Agreement - Page 5

--------------------------------------------------------------------------------


8.8           This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.
 
8.9           This Security Agreement has been executed and delivered to Klein
in the State of Nevada and all transactions here contemplated are to be
consummated in the state of Nevada.  Buyer agree that the law of the State of
Nevada shall apply for the purpose of construing this instrument, determining
its validity, and, to the fullest extent permitted by applicable law of any
state in which any of the Collateral is located, the rights and remedies of
Klein in the event of default under this Security Agreement.


IN WITNESS WHEREOF, the parties have executed this instrument as of the date
first mentioned above.



 
WE ROCK EVENT, INC.
                    By:
/s/ HOWARD PEARL
   
/s/ RICHARD C. KLEIN II
 
Name:
Howard Pearl    
Richard C.Klein II
 
Title:
Chief Executive Officer
   
 
 

 







General Security Agreement - Page 6

--------------------------------------------------------------------------------


Exhibit 2(f)(i)
Bill of Sale
Schedule A
 
 
Schedule A - Acquired Assets







 
1.  Maxxis Sponsorship receivable - $6750.00
2.  97' 6500 Top Kick
3.  44' race trailer
4.  Computers (2 PC's and 2 laptops)
5.  Misc. supplies
6.  Misc. equipment
   















--------------------------------------------------------------------------------


Schedule B
 
Schedule B - Assumed Liabilities
 
Liabilities
                 
Driver Name
 
Amount
 
Contact
         
Randy Torbett
  $
215.00
   
Danny Rohrer
  $
1,558.00
   
Bob Roggy
  $
283.00
   
Cody Waggoner
  $
1,290.00
   
Jason Scherer
  $
1,428.00
   
Bruce Zeller
  $
4,419.00
   
Tom Haman
  $
204.00
   
Terry Dagen
  $
4,299.00
   
Rock Runner Racing
  $
4,651.00
 
George Watson
Lovell Racing
  $
8,861.00
 
Brad Lovell
Ben Hanks
  $
484.00
   
Tim Florian
  $
901.00
   
T-N-T Off Road
  $
5,522.00
 
Troy Bailey
Richard Bronsema
  $
2,581.00
   
James Andrus
  $
267.00
   
Ken Blume
  $
9,266.00
   
Shannon Campbell
  $
5,600.00
 
Tami Campbell
David Schneider
  $
776.00
   
Tracy Jordan
  $
6,066.00
   
Eric Hackney
  $
232.00
   
Jesse HaInes
  $
2,749.00
   
Matt Deas
  $
3,226.00
   
Brad Styles
  $
1;474.00
   
Rusty Bray
  $
878.00
   
Dean Bultoch
  $
690.00
   
Derek West
  $
5,431.00
   
Alan Rich
  $
535.00
   
Jake Tennis
  $
2,629.00
   
Ricky Artes
  $
328.00
   
Mike Cole
  $
334.00
   
Aaron Stapen
  $
373.00
   
Matt Messer
  $
780.00
   
Hobie Smith
  $
480.00
   
John James
  $
480.00
   
Brett Porter
  $
140.00
   
Cody Deschamps
  $
180.00
   
Brian Ellinger
  $
340.00
               
Subtotal A
  $
79,950,00
   



